Graves, C. J.
For nearly half a century these parties *439have lived together in wedlock, and now in their old age an attempt is made to procure a dissolution of the marriage. The cause comes here after a dismissal of the bill by the circuit judge.
The application is based on two grounds : First, that the defendant has become an habitual drunkard; second, that'he has been guilty of extreme cruelty.
It is evident that the parties are not specially refined, and that their ways of life and habits of speech ought not to be tried by the standard of manners and conversation peculiar to very cultivated people. The only just and safe course is to judge of them by the rule which respectable persons of the same class would spontaneously acknowledge. No doubt the defendant has given way to the evil habit of drink, and by means of it has brought discomfort to his home and trouble and sorrow to his aged wife. All this is extremely reprehensible, and no excuse can be given for it. But the question here is whether either of the alleged grounds of divorce is well proved — whether it is made out that he has become an habitual drunkard or has been guilty of the extreme cruelty charged. And after a careful study of the record we reach the conclusion that the weight of evidence favors neither, and that the circuit judge committed no error when he dismissed the bill.
The Court would especially lament the necessity of severing the bonds of marriage between persons so old and so long married; but, of course, were the facts sufficient the unpleasant duty could not be evaded.
The decree below must be affirmed
The other Justices concurred.